Exhibit 10.1

AMENDMENT NO. 5

THIS AMENDMENT NO. 5 TO FIRST LIEN SENIOR SECURED CREDIT AGREEMENT (this
“Amendment”) is made and entered into as of March 12, 2009 by and between TRIPLE
CROWN MEDIA, LLC, a Delaware limited liability company (the “Borrower”), TRIPLE
CROWN MEDIA, INC., a Delaware corporation (the “Parent”), the subsidiary
guarantors identified on the signature pages hereto (the “Subsidiary Guarantors”
and collectively, with the Parent, the “Guarantors”) and WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent and Collateral Agent (the “Administrative
Agent”) on behalf of itself and the other lenders party to the Credit Agreement
referred to below (the “Lenders”).

STATEMENT OF PURPOSE

The Lenders have extended certain credit facilities to the Borrower pursuant to
the First Lien Senior Secured Credit Agreement dated as of December 30, 2005 by
and among the Borrower, the Parent, the Subsidiary Guarantors, the Lenders and
the Administrative Agent (as amended by Amendment No. 1 dated as of May 19,
2006, Consent and Amendment No. 2 dated as of September 14, 2006, Amendment
No. 3 dated as of November 7, 2007, Amendment No. 4 dated as of February 15,
2008, and as further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”).

The Borrower has requested that the Lenders (a) waive certain Events of Default
due to the failure (i) by the Parent and its Subsidiaries to comply with the
First Lien Leverage Ratio set forth in Section 5.04(a) of the Credit Agreement
for the fiscal quarters ending September 30, 2008 and December 31, 2008, the
Leverage Ratio set forth in Section 5.04(b) of the Credit Agreement for the
fiscal quarters ending September 30, 2008 and December 31, 2008, the Fixed
Charge Coverage Ratio set forth in Section 5.04(c) of the Credit Agreement for
the fiscal quarter ending December 31, 2008, and the Interest Coverage Ratio set
forth in Section 5.04(d) of the Credit Agreement, for the fiscal quarters ending
September 30, 2008 and December 31, 2008 and (ii) by the Borrower to make a
scheduled payment on December 31, 2008 under the Second Lien Term Loan Facility
((i) and (ii) collectively, the “Existing Events of Default”), (b) extend the
maturity dates of the Revolving Credit Notes and the Term Notes, (c) cease all
future Revolving Credit Advances and permit the outstanding Revolving Credit
Advances to be paid in accordance with the repayments terms of the outstanding
Term Advances, (d) amend certain financial covenants and (e) amend certain other
provisions contained in the Credit Agreement pursuant to the terms of this
Amendment. Subject to the terms and conditions set forth herein, the Lenders
party hereto are willing to agree to such modifications.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1. Capitalized Terms. All capitalized terms used and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.

2. Waiver of Events of Default. Pursuant to Section 9.01 of the Credit Agreement
and subject to the terms and conditions hereof, including, without limitation,
the conditions to



--------------------------------------------------------------------------------

effectiveness set forth in Section 8 of this Amendment, the Administrative Agent
and the Lenders hereby waive any Defaults and Events of Default arising under
Sections 6.01(c) and (e) of the Credit Agreement as a result of any breach that
may have occurred solely as a result of the Existing Events of Default.

3. Amendments. Pursuant to Section 9.01 of the Credit Agreement and effective
subject to the terms and conditions hereof, including, without limitation, the
conditions to effectiveness set forth in Section 8 hereof, the Lenders hereby
agree and are deemed to consent to the following amendments:

(a) Section 1.01 (“Definitions”) of the Credit Agreement shall be amended by
adding in alphabetical order the following defined terms and the corresponding
definitions thereof:

“Escrow Account” means that certain demand deposit or other similar account
established by the Administrative Agent which shall hold the Escrow Proceeds and
be in the name of the Administrative Agent and shall be for the benefit of the
Administrative Agent and the Lenders.

“Escrow Proceeds” means cash proceeds in the estimated amount of $5,000,000 to
be received by the Parent, pursuant to that certain Host Escrow Agreement.

“Fifth Amendment” means that certain Fifth Amendment to this Agreement, dated as
of March 12, 2009.

“Fifth Amendment Effective Date” has the meaning ascribed to such term in the
Fifth Amendment.

“Go Dark” means any action of, by or relating to the Parent that results in it
no longer filing periodic reports with the SEC under the Securities and Exchange
Act of 1934, as amended.

“Host Escrow Agreement” means that certain Indemnification Escrow Agreement,
dated as of November 15, 2007, by and among IMG Worldwide, Inc., B.R. Holding,
Inc., the Parent and SunTrust Bank, as escrow agent.

“Warrants” means those certain Warrants issued by the Parent from time to time
pursuant to that certain fifth amendment to the Second Lien Term Loan Facility,
in each case, in form and substance satisfactory to the Administrative Agent,
and as may be amended from time to time as permitted under the Intercreditor
Agreement.

(b) Section 1.01 (“Definitions”) of the Credit Agreement shall be amended by
deleting the definitions of “Change of Control”, “Permitted Acquisition”,
“Termination Date” and “Unused Revolving Credit Commitment” in their entirety
and substituting, in lieu thereof, the following definitions:

“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons (other than any Permitted Holders) acting in concert
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 of
the SEC under the Securities



--------------------------------------------------------------------------------

Exchange Act of 1934), directly or indirectly, of Voting Interests of the Parent
(or other securities convertible into such Voting Interests) representing 35% or
more of the combined voting power of all Voting Interests of the Parent; or
(b) during any period of up to 24 consecutive months, commencing before or after
the date of this Agreement, Continuing Directors shall cease for any reason to
constitute a majority of the board of directors of the Parent; or (c) any Person
or two or more Persons acting in concert shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of the power to exercise,
directly or indirectly, a controlling influence over the management or policies
of the Parent; or (d) the Parent shall cease to own 100% of the Equity Interests
in the Borrower; or (e) any “Change of Control” (or equivalent event) set forth
in the Permitted Refinancing Debt Documents shall have occurred. Notwithstanding
the foregoing and subject to the Intercreditor Agreement, the issuance or
exercise of the Warrants by the lenders party to the Second Lien Term Loan
Facility shall not be deemed a Change of Control.

“Permitted Acquisition” has the meaning specified in Section 5.02(f)(vii) of
this Agreement prior to the Fifth Amendment Effective Date. As of the Fifth
Amendment Effective Date, there shall be no Permitted Acquisitions permitted.

“Termination Date” means the earlier of (a) the date of termination in whole of
the Revolving Credit Commitments and the Letter of Credit Commitment pursuant to
Section 2.05 or 6.01 or the acceleration of the Term Advances pursuant to
Section 6.01 and (b) (i) for purposes of the Revolving Credit Facility and the
Letter of Credit Facility, December 30, 2010 and (ii) for purposes of the Term
Facility, December 30, 2010.

“Unused Revolving Credit Commitment” means, with respect to any Revolving Credit
Lender at any time, an amount equal to (a) such Lender’s Revolving Credit
Commitment at such time minus (b) the sum of (i) the aggregate principal amount
of all Revolving Credit Advances and Letter of Credit Advances made by such
Lender (in its capacity as a Lender) and outstanding at such time plus (ii) such
Lender’s Pro Rata Share of (A) the aggregate Available Amount of all Letters of
Credit outstanding at such time and (B) the aggregate principal amount of all
Letter of Credit Advances made by the Issuing Bank pursuant to Section 2.03(b)
and outstanding at such time. As of the Fifth Amendment Effective Date, the
Unused Revolving Credit Commitment for each Revolving Credit Lender shall be
permanently reduced to zero ($0).”

(c) Section 1.01 (“Definitions”) of the Credit Agreement is hereby amended by
deleting the definitions of “First Lien Leverage Ratio” , “Leverage Ratio” and
“Interest Coverage Ratio” in their entirety.

(d) Section 2.01 (“Advances and the Letters of Credit”) of the Credit Agreement
is hereby amended by deleting subsections (b) and (c) in their entirety and
substituting, in lieu thereof, the following:

“(b) The Revolving Credit Advances. Each Revolving Credit Lender severally
agrees, on the terms and conditions hereinafter set forth, to make advances
(each a “Revolving Credit Advance”) to the Borrower from time to time on any
Business Day during the period from the Effective Date until the Fifth Amendment
Effective Date in respect of the Revolving Credit



--------------------------------------------------------------------------------

Facility in an amount for each such Advance not to exceed such Lender’s Unused
Revolving Credit Commitment at such time. As of the Fifth Amendment Effective
Date, the Borrower shall no longer be permitted to receive any additional
Revolving Credit Advances, any amounts repaid or prepaid in connection with the
Revolving Credit Facility may not be reborrowed and the aggregate outstanding
amount of the Revolving Credit Advances shall be paid in accordance with
Section 2.04(a).

(c) The Letters of Credit. The Issuing Bank agrees, on the terms and conditions
hereinafter set forth, to issue (or cause its Affiliate that is a commercial
bank to issue on its behalf) standby letters of credit (the “Letters of Credit”)
in U.S. dollars for the account of the Borrower, the Parent or any of its
Subsidiaries from time to time on any Business Day during the period from the
Effective Date until the Fifth Amendment Effective Date in respect of the
Revolving Credit Facility in an aggregate Available Amount (i) for all Letters
of Credit not to exceed at any time the lesser of (x) the Letter of Credit
Facility at such time and (y) the Issuing Bank’s Letter of Credit Commitment at
such time and (ii) for each such Letter of Credit not to exceed the Unused
Revolving Credit Commitments of the Revolving Credit Lenders at such time.
Unless otherwise agreed to by the Administrative Agent (in its sole discretion),
each Letter of Credit outstanding as of the Fifth Amendment Effective Date shall
expire no later than the earlier to occur of (A) the Termination Date and
(B) 365 days after its date of issuance (but may contain provisions for
automatic renewal provided that no Default or Event of Default exists on the
renewal date or would be caused by such renewal). As of the Fifth Amendment
Effective Date, no further Letters of Credit shall be issued hereunder and the
aggregate outstanding principal amount of the outstanding Letters of Credit
shall be paid in accordance with Section 2.04(a).”

(e) Section 2.01(d) (“Increase in Term Commitments”) is hereby amended by
deleting such subsection in its entirety.

(f) Section 2.02 (“Making Advances”) is hereby amended by adding the following
sentence prior to subsection (a) thereof:

“For the avoidance of doubt, as of the Fifth Amendment Effective Date, there
will be no future Revolving Credit Borrowings and no Notice of Borrowings will
be honored by the Lenders hereunder.”

(g) Section 2.04 (“Repayment of Advances”) is hereby amended by deleting such
section in its entirety and substituting in lieu thereof, the following:

“(a) Term Advances and Revolving Credit Advances. The Borrower shall repay to
the Administrative Agent for the ratable account of the Term Lenders and the
Revolving Credit Lenders, the aggregate outstanding amount of the Term Advances
and Revolving Credit Advances on the following dates in the amounts specified
below (with each payment amount to be applied pro rata between the aggregate
outstanding amount of the Term Advances and the Revolving Advances,
respectively, and which amounts shall be reduced as a result of the application
of prepayments in accordance with Section 2.06):



--------------------------------------------------------------------------------

Date

  

Amount

March 31, 2009    $54,578 June 30, 2009    $54,578 September 30, 2009    $54,578
December 31, 2009    $54,578 March 31, 2010    $54,578 June 30, 2010    $54,578
September 30, 2010    $54,578 December 31, 2010    Remainder of all principal
and interest of any outstanding Term Advances and Revolving Credit Advances

provided, however, that the final installment shall be repaid on the Termination
Date in respect of the Term Facility and Revolving Credit Facility and in any
event shall be in an amount equal to the aggregate principal and interest amount
of the Term Advances and Revolving Credit Advances outstanding on such date.

(b) Reserved.

(c) Letter of Credit Advances. (i) The Borrower shall repay to the
Administrative Agent for the account of the Issuing Bank and each other
Revolving Credit Lender that has made a Letter of Credit Advance on or prior to
the Termination Date in respect of the Revolving Credit Facility the outstanding
principal amount of each Letter of Credit Advance made by each of them.

(ii) The Obligations of the Borrower and the Revolving Credit Lenders under this
Agreement, any Letter of Credit Agreement and any other agreement or instrument
relating to any Letter of Credit in respect of any Letter of Credit (including
all reimbursement obligations payable to the Issuing Bank with respect thereto)
shall be unconditional and irrevocable, and shall be paid strictly in accordance
with the terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
any or all of the following circumstances:

(A) any lack of validity or enforceability of any Loan Document, any Letter of
Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);



--------------------------------------------------------------------------------

(B) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

(C) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), the Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

(D) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(E) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft, certificate or other document that does not strictly comply with the
terms of such Letter of Credit;

(F) any exchange, release or non-perfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from the Guaranties or any other guarantee, for all or any of the Obligations of
the Borrower in respect of the L/C Related Documents; or

(G) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.”

(h) Section 2.05 (“Termination or Reduction of the Commitments”) is hereby
amended by deleting subsection (b)(ii) in its entirety.

(i) Section 2.06 (“Prepayments”) of the Credit Agreement is hereby amended by
deleting subsections (b)(i) and (ii) in their entirety and substituting, in lieu
thereof, the following:

“(b) Mandatory. (i) The Borrower shall, on the 120th day following the end of
each Fiscal Year commencing with the first full Fiscal Year ended after the
Effective Date, prepay an aggregate principal amount of the Advances comprising
part of the same Borrowings and deposit an amount in the L/C Collateral Account
in an amount equal to 75% of the amount of Excess Cash Flow for such Fiscal
Year. Each such prepayment shall be applied pro rata between the Term Facility
and the Revolving Credit Facility.

(ii) The Borrower shall, on the date of receipt of any Net Cash Proceeds by any
Loan Party or any of its Subsidiaries from (A) the sale, lease, transfer or
other disposition of any assets of any Loan Party or any of its Subsidiaries,
(B) the incurrence or issuance by any Loan Party or any of its Subsidiaries of
any Debt, (C) the sale or issuance of any Equity Interests (including, without
limitation, the receipt of any capital contribution) by any Loan Party or any of
its



--------------------------------------------------------------------------------

Subsidiaries and (D) any Extraordinary Receipts received by or paid to or for
the account of any Loan Party or any of its Subsidiaries and not otherwise
included in clause (A), (B) or (C) above, prepay an aggregate principal amount
of the Advances comprising part of the same Borrowings and deposit an amount in
the L/C Collateral Account in an amount equal to 100% of the amount of such Net
Cash Proceeds in the case of clauses (A), (B), (C) and (D). Each such prepayment
shall be applied pro rata between the Term Facility and the Revolving Credit
Facility.”

(j) Section 2.06 (“Prepayments”) of the Credit Agreement is hereby amended by
adding the following new subsection (b)(viii):

“(viii) Upon receipt of any Escrow Proceeds, the Parent shall promptly deposit
such Escrow Proceeds in the Escrow Account and the Administrative Agent shall
apply such Escrow Proceeds as estimated on Schedule 2.06, excluding any payments
set forth on Schedule 2.06 that have been paid prior to the Fifth Amendment
Effective Date, with variations from such schedule as the Administrative Agent
deems reasonably necessary (with any residual amounts from such Escrow Proceeds
to be applied pro rata between the Term Loan Facility and the Revolving Credit
Facility). Notwithstanding the foregoing, in the event that the Escrow Proceeds
are insufficient to pay all amounts as set forth on Schedule 2.06, the Parent,
the Borrower and the other Guarantors shall be liable for the deficiency of such
amounts and Obligations (as they become due and owing, as applicable) pursuant
to the terms of the Credit Agreement or the Secured Hedge Agreements, as
applicable.”

(k) Section 2.11(d) (“Payment and Computations”) of the Credit Agreement is
hereby amended by deleting such subsection in its entirety and substituting in
lieu thereof the following:

“Whenever any payment hereunder or under the other Loan Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or commitment or
letter of credit fee or commission, as the case may be; provided, however, that,
if such extension would cause payment of interest on or principal of Eurodollar
Rate Advances or Base Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.”

(l) Section 5.02(b) (“Debt”) of the Credit Agreement is hereby amended by
deleting subsection (iii)(H) in its entirety.

(m) Section 5.02(f) (“Investments in Other Persons”) of the Credit Agreement is
hereby amended by deleting subsections (ii), (vii) and (viii) in their entirety
and substituting, in lieu thereof, the following:

“(ii) Intentionally Omitted.”

“(vii) Intentionally Omitted.”

“(viii) Intentionally Omitted.”



--------------------------------------------------------------------------------

(n) Section 5.02(f) (“Investments in Other Persons”) of the Credit Agreement is
hereby amended by inserting the following new subsection (x):

“(x) Investments in connection with any transaction permitted under
Section 5.02(s).”

(o) Section 5.02(g) (“Restricted Payments”) of the Credit Agreement is hereby
amended by deleting the first paragraph of such subsection in its entirety and
substituting, in lieu thereof, the following paragraph:

“(g) Restricted Payments. Declare or pay any dividends, purchase, redeem,
retire, defease or otherwise acquire for value any of its Equity Interests now
or hereafter outstanding (excluding the Warrants), return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such
(excluding the Warrants), make any distribution of assets, Equity Interests,
obligations or securities to its stockholders, partners or members (or the
equivalent Persons thereof) as such (excluding the Warrants), or permit any of
its Subsidiaries to do any of the foregoing, or permit any of its Subsidiaries
to purchase, redeem, retire, defease or otherwise acquire for value any Equity
Interests in the Parent or to issue or sell any Equity Interests therein, except
that so long as no Default shall have occurred and be continuing at the time of
any action described below or would result therefrom:”

(p) Section 5.02(g) (“Restricted Payments”) of the Credit Agreement is hereby
amended by inserting the following new subsection (i)(E):

“(E) Purchase, redeem, retire or otherwise acquire its Equity Interests in
connection with any transaction permitted under Section 5.02(s).”

(q) Section 5.02(g) (“Restricted Payments”) of the Credit Agreement is hereby
amended by deleting subsection (ii)(A) in its entirety and substituting, in lieu
thereof, the following:

“(A) Intentionally Omitted.”

(r) Section 5.02(g) (“Restricted Payments”) of the Credit Agreement is hereby
amended by adding the following sentence at the end of such provision:

“For the avoidance of doubt, the Loan Parties may purchase, redeem or otherwise
acquire the Warrants pursuant to the terms and conditions of the Warrants.”

(s) Section 5.02(h) (“Amendments to Constitutive Documents, Etc.”) of the Credit
Agreement is hereby amended by adding the following sentence at the end of such
provision:

“Nothwithstanding the foregoing, the Parent or any other Loan Party may amend
its certificate of incorporation or bylaws or other constitutive documents in
connection with (x) any transaction permitted under Section 5.02(s) or (y) the
issuance of the Warrants, in each case, in form and substance satisfactory to
the Administrative Agent.”



--------------------------------------------------------------------------------

(t) Section 5.02(j) (“Prepayments, Etc. of Debt”) of the Credit Agreement is
hereby amended by deleting such subsection in its entirety and substituting, in
lieu thereof, the following:

“(j) Prepayments, Etc. of Debt. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination terms of, any Debt (including the
Second Lien Term Loan Facility and the Warrants), except (i) the prepayment of
the Advances in accordance with the terms of this Agreement and (ii) subject to
the Intercreditor Agreement, regularly scheduled or required repayments or
redemptions of Surviving Debt, or amend, modify or change in any manner any term
or condition of any Surviving Debt, or permit any of its Subsidiaries to do any
of the foregoing other than to prepay any Debt payable to the Borrower or any of
its Subsidiaries that are Loan Parties.”

(u) Section 5.02 (“Negative Covenants”) of the Credit Agreement is hereby
amended by adding the following new subsection (s):

“(s) Go Dark. Make or permit the Parent to Go Dark; provided, the Parent may Go
Dark solely in the event that any and all costs, expenses, payments or other
disbursements of the Loan Parties, whether to stockholders or third parties, in
connection with all transactions related to causing the Parent to Go Dark do not
exceed $140,000, in the aggregate on or after the Fifth Amendment Effective
Date.”

(v) Section 5.04(a) (“First Lien Leverage Ratio”) of the Credit Agreement is
hereby amended by deleting such subsection in its entirety and substituting, in
lieu thereof, the following:

“(a) Intentionally Omitted.”

(w) Section 5.04(b) (“Leverage Ratio”) of the Credit Agreement is hereby amended
by deleting such subsection in its entirety and substituting, in lieu thereof,
the following:

“(b) Intentionally Omitted.”

(x) Section 5.04(c) (“Fixed Charge Coverage Ratio”) of the Credit Agreement is
hereby amended by deleting the chart appearing therein in its entirety and
substituting, in lieu thereof, the following chart:

 

Fiscal Quarter

   March 31    June 30    September 30    December 31

2009

   —      —      —      3.00:1.00

2010

   2.00:1.00    1.40:1.00    1.10:1.00    1.10:1.00



--------------------------------------------------------------------------------

(y) Section 5.04(d) (“Interest Coverage Ratio”) of the Credit Agreement is
hereby amended by deleting such subsection in its entirety and substituting, in
lieu thereof, the following:

“(c) Intentionally Omitted.”

(z) Section 5.04(e) (“Maximum Capital Expenditures”) of the Credit Agreement is
hereby amended by deleting such subsection in its entirety and substituting, in
lieu thereof, the following:

“(e) Maximum Capital Expenditures. Permit the aggregate amount of Capital
Expenditures of the Loan Parties and its Subsidiaries during any Fiscal Year to
exceed $200,000.”

(aa) Section 5.04 (“Financial Covenants”) of the Credit Agreement is hereby
amended by adding the following new subsection (f):

“(f) Minimum EBITDA. Permit Consolidated EBITDA calculated for a Measurement
Period to be less than the amounts set forth on the chart provided below
(provided that (i) the Measurement Period for calculating Consolidated EBITDA
for the period ending March 31, 2009 shall only be on a one fiscal quarter
basis, (ii) the Measurement Period for calculating Consolidated EBITDA for the
period ending June 30, 2009 shall only be on a rolling two fiscal quarter basis
and (iii) the Measurement Period for calculating Consolidated EBITDA for the
period ending September 30, 2009 shall only be on a rolling three fiscal quarter
basis):

 

Fiscal Quarter Ended

   Minimum EBITDA

March 31, 2009

   $ 570,000

June 30, 2009

   $ 1,400,000

September 30, 2009

   $ 2,400,000

December 31, 2009

   $ 3,800,000

March 31, 2010

   $ 3,800,000

June 30, 2010

   $ 3,800,000

September 30, 2010

   $ 3,900,000

December 31, 2010

   $ 3,900,000



--------------------------------------------------------------------------------

(bb) Section 7.10 (“Intercreditor Agreement”) is hereby amended by deleting such
Section in its entirety and substituting, in lieu thereof, the following:

“7.01 Intercreditor Agreement. Each of the Lenders hereby acknowledges that it
has received and reviewed the Intercreditor Agreement and agrees to be bound by
the terms thereof. Each Lender (and each Person that becomes a Lender hereunder
pursuant to Section 9.07) hereby (a) acknowledges that, prior to the Fifth
Amendment Effective Date, Wachovia was acting under the Intercreditor Agreement
in multiple capacities as the Administrative Agent and the Collateral Agent, as
well as the administrative agent and the collateral agent under the Second Lien
Term Loan Facility and (b) waives any conflict of interest, now contemplated or
arising hereafter, in connection therewith and agrees not to assert against
Wachovia any claims, causes of action, damages or liabilities of whatever kind
or nature relating thereto. Each Lender (and each Person that becomes a Lender
hereunder pursuant to Section 9.07) hereby authorizes and directs Wachovia to
enter into the Intercreditor Agreement on behalf of such Lender and agrees that
Wachovia, in its various capacities thereunder, may take such actions on its
behalf as is contemplated by the terms of the Intercreditor Agreement.”

(cc) Schedules I and 4.01(c) of the Credit Agreement (“Commitments and
Applicable Lending Offices”) and (“Subsidiaries”), respectively, are hereby
amended by deleting the schedules in their entirety and substituting, in lieu
thereof, the following new schedules attached hereto as Schedule I and 4.01(c),
respectively.

(dd) The schedules of the Credit Agreement are hereby amended by adding Schedule
2.06 (“Host Escrow Payments”) to such schedules, substantially in the form of
Schedule 2.06 attached hereto.

4. Agree to Appraisal of Equipment. No later than thirty (30) days after the
execution of this Agreement (or such longer period as the Administrative Agent
may permit in its sole discretion), the Administrative Agent shall engage an
appraiser, at the Loan Parties’ expense, to appraise all Equipment (as defined
in the Security Agreement) owned by the Loan Parties, and deliver any reports,
documentation and valuations delivered in connection therewith to the
Administrative Agent for distribution to the Lenders and the lenders under the
Second Lien Term Loan Facility, with all such reports in form and substance
satisfactory to the Administrative Agent.

5. Agree to Engage Financial Advisor. No later than thirty (30) days after
execution of this Agreement (or such longer period as the Administrative Agent
may permit in its sole discretion), the Administrative Agent shall engage a
financial advisor, at the Loan Parties’ expense with such expenses to be paid
from the Escrow Proceeds in accordance with Section 8(d), to among other things,
value the Loan Parties’ business, develop an “exit plan”, advise on such other
matters as the Administrative Agent my request and deliver any reports,
documentation and valuations delivered in connection therewith to the
Administrative Agent for distribution to the Lenders and the lenders under the
Second Lien Term Loan Facility, all in form and substance satisfactory to the
Administrative Agent.

6. Deposit Account Control Agreements. As a condition to the Lenders executing
this Amendment, no later than thirty (30) days after the Fifth Amendment
Effective Date (or such longer period as the Administrative Agent may permit in
its sole discretion), the Loan Parties shall have caused each Deposit Account
(as defined in the Security Agreement) to either (i) be maintained at a Pledged
Account Bank (as defined in the Security Agreement) or (ii) become subject to an
Account Control Agreement (as defined in the Security Agreement), in form and
substance satisfactory to the Administrative Agent.



--------------------------------------------------------------------------------

7. Acknowledgement of Obligations. The Loan Parties hereby acknowledge, confirm
and agree that as of March 1, 2009, the Loan Parties are indebted under the
Credit Agreement (a) for the outstanding principal amount $19,687,450.45 with
respect to the Revolving Credit Advances (including the outstanding principal
amount of $375,000 for the Letter of Credit Advances) and (b) for the
outstanding principal amount of $21,387,757.38 with respect to the Term
Advances.

8. Conditions to Effectiveness. Upon satisfaction of each of the following
conditions, this Amendment shall be deemed to be effective as of the date above
stated (the “Fifth Amendment Effective Date”):

(a) Executed Amendment. The Administrative Agent shall have received a duly
executed counterpart of this Amendment from each Loan Party and each Lender.

(b) Executed Fifth Amendment to the Second Lien Term Loan Facility and the
Warrants. Prior to or contemporaneous with the execution of this Amendment, the
Loan Parties and each lender party to the Second Lien Term Loan Facility shall
have executed a Fifth Amendment to the Second Lien Term Loan Facility and the
Warrants, in form and substance satisfactory to the Administrative Agent.

(c) Executed Amendment to the Intercreditor Agreement. Prior to or
contemporaneous with the execution of this Amendment, the parties to the
Intercreditor Agreement shall have executed an amendment to the Intercreditor
Agreement, in form and substance satisfactory to the Administrative Agent.

(d) Disbursement of Escrow Proceeds. The Parent shall have deposited the Escrow
Proceeds in the Escrow Account and the Administrative Agent shall have made such
disbursements from the Escrow Account for the period marked “March 2009
Payments” set forth on Schedule 2.06, with such variations from such schedule as
the Administrative Agent deems reasonably necessary. For the avoidance of doubt,
should the Parent or any other Loan Party fail to deposit Escrow Proceeds of
$5,000,000 in the Escrow Account by the earlier of (i) two Business Days of
receipt of such Escrow Proceeds or (ii) April 2, 2009, such event shall be
deemed an “Event of Default” under the Credit Agreement and the other Loan
Documents.

(e) Resolutions. The Administrative Agent shall have received certified copies
of the resolutions of the Board of Directors of each Loan Party approving this
Amendment and the transactions contemplated hereby.

(f) Legal Opinion. The Administrative Agent shall have received a favorable
opinion of Dinsmore & Shohl LLP, counsel to the Loan Parties, in form and
substance satisfactory to the Administrative Agent.

(g) Legal Fees. The Loan Parties, in accordance with Schedule 2.06 attached
hereto, shall have paid all reasonable outstanding fees and out of pocket
charges and other expenses of the Administrative Agent, including, without
limitation, all outstanding K&L Gates LLP legal fees.



--------------------------------------------------------------------------------

(h) Other Documents. The receipt by the Administrative Agent of any other
documents or instruments reasonably requested by the Administrative Agent in
connection with the execution of this Agreement.

9. Limited Effect of Amendment. Except as expressly modified herein, the Credit
Agreement and the Loan Documents shall continue to be, and shall remain, in full
force and effect. This Amendment shall not be deemed (a) to be a waiver of, or
consent to, or a modification or amendment of, any other term or condition of
the Credit Agreement or any other Loan Document or (b) to prejudice any other
right or remedies which the Administrative Agent or the Lenders may now have or
may have in the future under or in connection with the Credit Agreement or the
other Loan Documents or any of the instruments or agreements referred to
therein, as the same may be amended, restated or otherwise modified from time to
time. On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder,” “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Credit
Agreement and each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of lie import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as amended by
this Amendment. This Amendment constitutes a “Loan Document” as defined in the
Credit Agreement.

10. Event of Default; Remedies. Should the Loan Parties default on the
obligations hereunder, such default shall be deemed an “Event of Default” under
the Credit Agreement and the other Loan Documents, and immediately after the
passage of the applicable date set forth herein, and without any rights to cure
provided for in the Credit Agreement and in the Loan Documents, the Lenders
shall be entitled to exercise all of their remedies under the Credit Agreement
and the other Loan Documents.

11. Representations and Warranties. After giving effect to the waivers and
amendments set forth herein, each Loan Party hereby certifies that (a) each of
the representations and warranties set forth in the Credit Agreement and the
other Loan Documents is true and correct in all material respects as of the
Fifth Amendment Effective Date as if fully set forth herein (except for any
representation and warranty made as of an earlier date, which representation and
warranty shall remain true and correct as of such earlier date) and (b) no
Default or Event of Default has occurred and is continuing as of the Fifth
Amendment Effective Date.

12. Acknowledgement by Guarantors. By their execution hereof, each of the
Guarantors hereby expressly (a) consents to the modifications and amendments set
forth in this Amendment, (b) reaffirms all of its respective covenants,
representations, warranties and other obligations set forth in each of the Loan
Documents to which it is a party (except for any representation and warranty
made as of an earlier date, which representation and warranty shall remain true
and correct as of such earlier date) and (c) acknowledges, represents and agrees
that its respective covenants, representations, warranties and other obligations
set forth in each of the Loan Documents to which it is a party remain in full
force and effect (except for any representation and warranty made as of an
earlier date, which representation and warranty shall remain true and correct as
of such earlier date).



--------------------------------------------------------------------------------

13. Release. For and in consideration of the agreements of the Administrative
Agent and the other Lenders contained herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Borrower and each of the other Loan Parties hereby forever release and discharge
the Administrative Agent and the Lenders, each of their respective officers,
directors, employees, agents, affiliates, representatives, successors and
assigns (collectively, the “Released Parties”) from any and all claims, causes
of actions, damages and liabilities of any nature whatsoever, known or unknown,
which the Borrower or any Loan Party ever had, now has or might hereafter have
against one or more of the Released Parties which relates, directly or
indirectly, to the Loan Documents or the transactions relating thereto
(collectively “Claim”), to the extent that any such Claim shall be based in
whole or in part upon facts, circumstances, actions or events existing on or
prior to the date hereof.

14. Covenant Not to Sue. The Borrower and each of the Loan Parties, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably, covenant and agree with and in
favor of each Released Party that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Released Party on the basis of any Claim
released, remised and discharged by the Borrower and each Loan Party pursuant to
Section 13 above. If the Borrower or any of its respective successors, assigns
or other legal representatives, or any Loan Party, or its respective successors,
assigns, and other legal representatives violates the foregoing covenant, each
of the Borrower, for itself and its respective successors, assigns and legal
representatives, and each Loan Party for itself and its respective successors,
assigns and legal representatives, agrees to pay, in addition to such other
damages as any Released Party may sustain as a result of such violation, all
reasonable attorneys’ fees and costs incurred by any Released Party as a result
of such violation.

15. Expenses. The Loan Parties, jointly and severally, in accordance with
Schedule 2.06 attached hereto, shall pay all reasonable out-of-pocket expenses
of the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including, without limitation, the reasonable fees
and disbursements of K&L Gates LLP in connection with the Credit Agreement, any
amendments thereto (including, without limitation, the Fifth Amendment) and the
transactions contemplated by such agreements (the “Legal Expenses”). In the
event that the Loan Parties fail to pay the Legal Expenses, or any portion
thereof, the outstanding Legal Expenses shall be paid promptly by the
Administrative Agent from the Escrow Proceeds received on or around March 31,
2009. In the event the Escrow Proceeds are insufficient to pay all of the
outstanding Legal Expenses, the Administrative Agent shall pay the outstanding
Legal Expenses and each Lender shall pay its pro rata share of half of the
outstanding Legal Expenses to the Administrative Agent (with the other half of
such outstanding Legal Expenses to be paid by the second lien administrative
agent and the second lien lenders party to the Second Lien Term Loan Facility).



--------------------------------------------------------------------------------

16. Miscellaneous.

(a) Governing Law. This Amendment shall be governed by, construed and enforced
in accordance with the laws of the State of New York, without regard to the
conflicts of law provisions of such state.

(b) Entire Agreement. This Amendment is the entire agreement, and supersedes any
prior agreements and contemporaneous oral agreements, of the parties concerning
its subject matter. In the event there is a conflict or inconsistency between
this Amendment and the Credit Agreement, the terms of this Amendment shall
control.

(c) Successors and Assigns. This Amendment shall be binding on and inure to the
benefit of the parties and their beneficiaries, successors and assigns.

(d) Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be necessary or
desirable to effectuate the provisions and purposes of this Amendment.

(e) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together
constitute one and the same agreement.

(f) Facsimile Transmission. A facsimile, telecopy or other reproduction of this
Amendment may be executed by one or more parties hereto, and an executed copy of
this Amendment may be delivered by one or more parties hereto by facsimile or
similar instantaneous electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Amendment as well as any facsimile, telecopy or other reproduction
hereof.

[Signature Pages To Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

 

TRIPLE CROWN MEDIA, LLC, as Borrower By:  

 

Name:   Title:   TRIPLE CROWN MEDIA, INC., as Parent and a Guarantor By:  

 

Name:   Title:   BR ACQUISITION CORP., as a Guarantor By:  

 

Name:   Title:   BR HOLDING, INC., as a Guarantor By:  

 

Name:   Title:   DATASOUTH COMPUTER CORPORATION, as a Guarantor By:  

 

Name:   Title:   GRAY PUBLISHING, LLC, as a Guarantor By:  

 

Name:   Title:  

 

[Amendment No. 5 to Credit Agreement – Triple Crown Media]



--------------------------------------------------------------------------------

CAPITAL SPORTS PROPERTIES, INC. as a Guarantor By:  

 

Name:   Title:  

 

[Amendment No. 5 to Credit Agreement – Triple Crown Media]



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent and a Lender

By:  

 

Name:   Title:  

 

[Amendment No. 5 to Credit Agreement – Triple Crown Media]



--------------------------------------------------------------------------------

CONSENTED AND AGREED BY: WILMINGTON TRUST FSB, as administrative agent for the
lenders party to the Second Lien Term Loan Facility By:  

 

Name:   Title:  

 

[Amendment No. 5 to Credit Agreement – Triple Crown Media]



--------------------------------------------------------------------------------

LENDERS:

 

  ,   as a Lender (Please print or type legal name)

By:  

 

Name:   Title:  

 

[Amendment No. 5 to Credit Agreement – Triple Crown Media]



--------------------------------------------------------------------------------

Schedule I

Commitments and Applicable Lending Offices

 

Lender

   Revolving
Credit
Commitment
(as of 3/1/09)    Term
Commitment
(as of 3/1/09)

Pacifica CDO II, Ltd.

      $ 950,567.01

Pacifica CDO III, Ltd.

      $ 1,188,208.75

Pacifica CDO IV, Ltd.

      $ 712,925.25

Pacifica CDO V Ltd.

      $ 1,188,208.75

Pacifica CDO VI, Ltd.

      $ 1,238,119.43

Westwood CDO II Ltd.

      $ 1,050,325.98

Fifth Third Bank

   $ 5,000,000    $ 3,564,626.24

Four Corners CLO II, Ltd.

      $ 475,283.51

SFR, Ltd.

      $ 228,692.22

Global Leveraged Capital Credit Opportunity Fund I

      $ 1,307,029.64

GoldenTree 2004 Trust

      $ 5,106,675.92

GoldenTree Credit Opportunities Financing I, Ltd.

   $ 6,000,000   

Mountain View CLO II, Ltd.

      $ 728,369.30

Mountain View CLO III Ltd.

      $ 606,911.02

Mountain View Funding CLO 2006-1 Ltd.

      $ 950,567.01

Wachovia Bank, National Association

   $ 9,000,000    $ 427,755.13

Whitehorse I, Ltd.

      $ 356,462.61

Whitehorse II Ltd.

      $ 475,283.51

Whitehorse III Ltd.

      $ 831,746.10

TOTAL

   $ 20,000,000    $ 21,387,757.38

 

[Amendment No. 5 to Credit Agreement – Triple Crown Media]



--------------------------------------------------------------------------------

Schedule 2.06

Host Escrow Payments

(See attached)

 

[Amendment No. 5 to Credit Agreement – Triple Crown Media]



--------------------------------------------------------------------------------

Schedule 4.01(c)

Subsidiaries

 

[Amendment No. 5 to Credit Agreement – Triple Crown Media]